 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDLuxaire,Inc.andUnited Steelworkers ofAmerica, AFL-CIO. Case 8-CA-4272.May 31,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn December 29, 1966, Trial Examiner WilliamJ.Brown issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in his attachedDecision.Thereafter, theRespondent and theChargingParty filed exceptions' to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Luxaire, Inc.,Elyria,Ohio, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.'On May 2, 1967, the Charging Party, upon notice to the otherparties, withdrew its cross-exception No 4 requesting that theBoard amend the Trial Examiner's Recommended Order toinclude retroactive relief with respect to the violations of Section8(a)(5) found by the Trial Examiner The request to withdraw saidexception is hereby grantedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM J.BROWN, Trial Examiner:This proceedingunder Section 10(b) of the NationalLaborRelations Act,as amended,hereinafter referred to asthe Act,was heardbefore me at Elyria, Ohio, on September29, 1966. Theunderlying charge of unfair labor practices had been filedon June 21, 1966,by UnitedSteelworkers of America,AFL-CIO,ChargingParty,hereinaftersometimesreferred to as the "Union," with due service thereof onLuxaire, Inc., Respondent, hereinafter referred to as the"Company." The complaint, issued August 1, 1966,alleges,and the Company's answer denies, thecommission of unfair labor practices defined in Section8(a)(1) and (5) of the Act.'At the hearing the parties appeared and participatedwith full opportunity to present evidence and argument onthe issues. Subsequent to the close of the hearing allparties filed singularly cogent briefs which have been fullyconsidered. On the entire record herein and on the basis ofmy observation of the witnesses, I make the following:FINDINGS OF FACTI.THEBUSINESS OF THECOMPANYThe pleadings and evidence herein establish that theCompany is a corporation2 organized under the laws of theState of Ohio, with its principal office and place ofbusiness in Elyria, Ohio, where it is engaged in themanufacture and distribution of warm air heating andcooling equipment in the course of which it annually shipsproducts valued in excess of $50,000 from its Elyria plantdirectly to points located outside the State of Ohio. I find,as the Company concedes, that it is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings and evidence establish and I find that theUnion is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction and Summary of EventsThe Company's maunfacturing operations at Elyria callfor* a normal employee complement of some 200-plusemployees.Prior to sometime in March 1966, theseoperationswere under the supervision of PresidentRichard W. Lindsay who was, sometime about March 20,1966, succeeded by President E. S. Glines. At all materialtimes Bernard S. Becker and Delis Huddleston have beensupervisory employees having authority over certaingroups within the bargaining unit here concerned. Thepleadings as well as a prior representation case establishthe appropriateness of this unit, which is as follows:Allhourlyratedproductionandmaintenanceemployees, including truckdrivers, but excluding allofficeand shipping clerical employees, studentengineers,professionalemployees,guardsandsupervisors as defined in the Act.'On September 22, 1966, the Union filed with the Regions,Director a motion to amend complaint by adding allegations ofunfair labor practices previously considered by the RegionalOffice but not included in the complaint The General Counsel bywrittenmemorandumfiledSeptember 23opposedtheamendment Renewed by the Union at the outset of the hearing,the motion to amend was denied by the Trial Examiner on theground that the complaint could not be amended by addingallegations over the objection of the General Counsel2 Sometime prior to September 3, 1965, the Company's namewas changed from The C A. Olsen Manufacturing Company toLuxaue,Inc165 NLRB No. 19 LUXAIRE, INC.On April 19, 1965, the Union filed a representationpetition seeking an election in the above-described unitand on May 11, 1965, the Company and the Unionexecuted a Stipulation for Certification Upon ConsentElection.On May 28, 1965, a booklet (Handbook forHourly Employees) was issued by the Company to allemployees in the above-described bargaining unit; page 33of the booklet, headed "Rules of Conduct," listednumerous offenses as misconduct resulting in disciplineand possible discharge. The list included "Unauthorizedselling, soliciting or canvassing." The election, conductedon June 4,1965, resulted in the following tally of ballots:Approximate number of eligible voters215Votes cast for Union110Votes cast against Union105Challenged ballots53The Company filed timely objections to the election onthe basis of a union letter to employees mailed June 2,1965,and allegedlymisrepresenting ratesattheCompany's Medina, Ohio, operation some 25 miles fromElyria where the Union represents employees. Following ahearing on the challenges and the Company's objections, aBoard Hearing Officer issued his report recommendingoverruling of the five challenges; he also found theCompany's objections to union conduct affecting theresults of the election to be meritorious and concluded thatthe challenged ballots should be counted and the electionset aside if the final tally showeda unionvictory and acertification of results if it showed a union defeat. OnFebruary 18, 1966, the Board adopted the HearingOfficer's findings respecting the challenged ballots butreversed his recommendation concerning the Company'sobjection based on the preelection letter of the Union. OnFebruary 5, 1966, a revised tally of ballots issued showing114 votes for the Union and 106against.The Union wascertified as representative of employees on March 2, 1966.In theinterimCompany President Lindsay, as appearsfrom the uncontradicted testimony of General Counselwitness Ray Bentley, an assembly department employee,had announced certain improvements in employeebenefits at a company-employee banquet on February 5,1966.These improvements were also announced by abulletinboard posting on February 7, 1966, and, asappears from Joint Exhibit 0, included added benefits byway ofpensionand life insurance increases, jury pay,added vacation benefits, and an additional paid holiday.These additional benefits were also communicated toemployees by letters mailed to employees (Joint Exh. Q) onMarch 8, 1966. About this time, on March 11, 1966, theCompany posted a bulletin board notice (Joint Exh. I)referring to the existing rule against solicitation andspecificallyprohibiting further solicitation of unionmembership, dues, or funds during worktime whilereminding employees that the Company had no contractwith any union and that it was not necessary for employeesto loin anyunion.Itconcluded by stating that at theMedina plant where there is a union contract manyemployees were not members of the union.As noted above, the stipulation entered into between theUnion and the Company preceding the election of June 4recognized that a question of representation existing by3Both the Company and the Union challenged five voters at thepolls on the ground they were not listed on the eligibility list;subsequently the Company withdrew its challenges.4The union petition of April 19, 1965,reciteu that a request for55virtue of the union representation petition.4 In any event,as appears from the parties' stipulation above referred toand from Joint Exhibits J, K, L, and N, the Unionrequested bargaining by letters to the Company onMarch 15, 20, and 30, and the Company refusedrecognition by letters dated March 21 and 31. The unionletters of March 20 and 30 threatened a strike in support ofthe union recognition demand, and on March 31 ForemenBecker and Huddleston called workplace meetings todiscuss the forthcoming strike and its consequences on allparties. Their utterances on these occasions are alleged asindependent instances of interference, restraint, andcoercion within the scope of Section 8(a)(1) of the Act.The strike commenced on April 1, 1966, and a picketlinewas maintained 24 hours a day, 7 days a week. OnMay 2, 1966, a State court injunction limited the number ofpickets to 6-8 at any one period. On June 20, 1966, thestrikeended with all or substantially all employeesreturning to work.B. Interference,Restratnt,and CoercionThe complaint alleges and the answer denies that theCompany committed unfair labor practices defined withinthe scope of Section 8(a)(1) of theAct bythe maintenanceand enforcement of the no-solicitation rules set forth in theemployee handbook of May 28,1965, and the bulletinboard posting of March 11, 1966,by a March 21, 1966,threat by Huddleston of reprisal for union activity and bythreats of reprisals in the course of the March 31, 1966,workplace talks of Becker and Huddleston.1.Theno-solicitation rulesIt appears from a stipulation of all parties and from JointExhibitsH and I that the Company on May 28, 1965,promulgated a ban on unauthorized selling, soliciting, orcanvassing on company-owned or -controlled propertyand, by bulletin board notice of March 11, 1966, referringto the above-mentioned ban, specifically provided thatfurther solicitation of union membership, dues, or fundsduring worktime would be subject to disciplinary action.EmployeeDonaldAlexander,aunion supporter,testified that in March 1966, prior to March 11, he passedout about 20-25 union cards on company property aroundthe beginning of the shift and drove, around at noontime topick up the signed cards. He testified that, although noforeman discussed the March 11 bulletin board notice withhim, he ceased passing out union cards when the noticeappeared.The General Counsel and the Charging Party contendthat theMay 1965 rule contained in the employeehandbook is an unlawful restraint upon employee rights toself-organization inasmuch as it embraces both work andnonwork time and that the May 11, 1966, bulletin boardrule is invalid because, though limited to worktime, it wasadopted for a discriminatory purpose; i.e., it prohibits onlyunion solicitation.The Company contends that thehandbook rule was a reasonable measure designed toprotect both employees from unwanted solicitations andthe employer from disruptions of production. It assertsthat the March 11, 1966, bulletin board rule was precededrecognitionhad been made on April 17, 1965, and that no replyhad been made thereto by the Company but there is noindependent evidence of such request 56DECISIONSOF NATIONALLABOR RELATIONS BOARDby union solicitation on worktime and designed to preventcontinuation of that practice. In this regard the Companypoints to the testimony of Alexander that he had beenpassing out union cards around the beginning of the shiftand on posting of the notice quit such activity asestablishing that Alexander had been soliciting for theUnion on worktime. The Company further asserts that itcan be assumed that others were similarly engaged andthat multiplicity of worktime solicitations was the reasonfor the promulgation of the March 11, 1966, prohibition.With respect to the May 1965 handbook and the rules ofconduct relating to disciplinary action including possibledischarge for unauthorized soliciting on company-ownedor -controlled property,it isnow clear that such a broadprohibition against the exercise of employee rights undertheAct is presumptively invalid.Stoddard-QuirkManufacturing Co.,138 NLRB 615. There is no showing inthe present case of operationalnecessitiesjustifying theprohibitionagainstsoliciting support for or opposition totheunioncampaign in nonwork areas and onnonworktime. Accordingly, I find that the Company bymaintaining5in effect the unauthorized solicitation rule inthe employee handbook interfered with and restrained andcoerced employees in the exercise of their rights under theAct within the meaning of Section 8(a)(1) of the Act.Turning to the March 11, 1966, bulletin board noticeconcerning the subject, it is clear that the notice wasdirected specifically at solicitation of union membership,dues,orfunds during worktime. Contrary to theCompany's contention I can see no basis in the record forconcluding that there had been widespread or even thinlyspread solicitation on behalf of the Union during worktime.The case is one in which,at a timewhile the Union wasstill seeking the recognition to which it was entitled on thebasis of the Board's March 2 certification, the Companysingled out union solicitation for special treatment andproclaimed the prohibition against solicitation onworktime. It seems clear to me and I find that thepromulgation of the March 11, 1966 rule against worktimesolicitation was adopted and published withan antiunionmotivation and that thereby the Company engaged in anunfair labor practice within the scope of Section 8(a)(1) ofthe Act.Ward Manufacturing, Inc., 152NLRB 1270.2.The March 21 occurrenceAlexander testified concerning an occurrence in theplant on March 21 or 22, 1966, involving himself, fellowemployee Charles Scrivens, and Foreman Huddleston. Itappears that local union officers were elected aboutMarch 19, 1966, and Scrivens was elected president. Thisbecame known to the Company since Scrivens was one ofthe signers of the March 20, 1966, letter requestingrecognition of the Union and threatening strike action inthe event of refusal thereof. Alexander's testimony is thaton the occasion in question he was sent by his foreman,Becker, to get some motors from the cooling departmentwhere Scrivens works and Huddleston is foreman. Onarriving at the cooling department, according to hisaccount, Alexander first met Scrivens and was asking himwhere Huddleston was when Huddleston came up, askedhim what he was doing talking to Scrivens, and added thatScrivenswould get Alexander in trouble and thatAlexander should get the hell out and stay out. It was onlythen that Alexander showed Huddleston the requests forthe motors.Scrivens testified only that on the day in question he hadsome talk with Alexander but did not hear any talkbetween Huddleston and Alexander.Huddleston's account of the episode is that he sawAlexander and Scrivens talking and after observing themfor 2 or 3 minutes walked toward them, asked Alexanderwhat he wanted in his department, and told him not to bebothering his employees. He denied saying anythingconcerning the Union but was unable to recall whether heused the word "trouble."IcreditHuddleston's account of this episode and Ibelieve in accordance with his account that in fact headdressed his threatening remark to Alexander forbothering employees of his department. At that timeHuddleston had no knowledge that Alexander was in thecooling department on legitimate business. In my view ofthe evidence it does not preponderate in favor of theconclusion that the allegations of paragraph 8(a) of thecomplaint are sustained and I recommend their dismissal.3.Becker's threat of reprisalsEmployee Harold Smith, an active union supporter,testified that on two or three occasions in the periodMarch 20 to 29 he had conversations with his foreman,Becker. On the last of these occasions he was with fellowemployee James Cross, when, according to his testimony,Becker said to him that he hated to see a strike.Thereupon Smith told Becker that the Union would goahead with the strike if the Company did not recognize it.Then, according to Smith, Becker said if there were astrike he would have to put four men in place of the twopresently on the job of assembling electric furnaces thenrun by Smith and James Cross. Smith testified that such astep would decrease his rate of pay which was on anincentive basis. Becker did not testify concerning thismatter.The General Counsel contends that Becker's statementconstituted a threat of reprisal for engaging in the strike.The Company contends that the conversation does not infact make out a threat inasmuch as an increase in Smith'sincentive production would increase not decrease his pay;further, the Company asserts, the General Counsel did notestablish that the addition of two men to the job woulddecrease the amount or the hours of work for the men onthe job.Iagree with the contentions of the General Counselconcerning the coercivenatureof this conversation. Thereisnodoubt but that Becker related the occurrence of astrike with a change in the nature of Smith's earnings. Itseems to methat the only reasonable interpretation of thethreat is that placed on it by Smith, that the addition ofmoremen to the job would decrease the incentiveearningsof the two then performing the work. I find that Becker'sstatement on this occasion constituted an instance ofinterference with and restraint and coercion of employeesin the exercise of their rights under Section 7 of the Actand wasan unfairlabor practice defined in Section 8(a)(1)of the Act.4.The March 31 meetingsIt is clear from the record herein that, faced with theUnion's threat of a strike on April 1 unless recognition5There isno evidence of instances of enforcement of the rule. LUXAIRE, INC.were forthcoming, the Company instructed ForemenBecker and Huddleston to hold meetings with groups ofemployees on March 31. The foremen spoke to theemployees about 3 p.m. and referred to notes which theyhad prepared at meetings with their superiors. Becker hadabout30 employees present at his meeting andHuddleston had about 50 in attendance at his.Employees Smith and Alexander testified concerningBecker's talk. Smith testified that Becker stated that theCompany would not recognize the Unionuntilproper courtaction had been taken and that a strike could result in lossof hospitalization and vacation pay and even in possiblereplacement. According to Smith, Becker replied to anemployee's question on the matter by stating that thestrikers could be discharged. Alexander's testimony is thatBecker said that the Company would not recognize theUnion, that if the men struck they could be discharged andwould lose their hospitalization on May 7, and that a longstrike wouldmeanreplacement of the employees.Becker testified that he told the group that a strikecould hurt the men and their families and that if it wereprolonged theCompany would be forced to hirereplacements. He referred to the Company's policy ofrequiring men to work the days before and after a holidayto receive holiday pay unless legitimately excused, andfurther said that the hospitalization was paid up to May 7.Employees Bentley and Scrivens testified concerningHuddleston's talk. Bentley's account is that Huddlestontold the men that he did not know if there would be jobsafter the strike and that the hospitalization was paid up toMay 7. Scrivens asserted that Huddleston told the groupthat they would be subject to discharge if they were outmore than 48 hours and that he did not know if they wouldhave their jobs at the end of the strike.Huddleston testified that he told the men that a strikewould benefit no one and that they should stay on the joband let the court decide the matter of union recognition.He made the same comments concerning holiday pay,hospitalization, and possible replacement as Becker did,according to his account.It is quite apparent from the foregoing summary of theevidencerelatingto the March 31 speeches of Becker andHuddleston that they embraced a miscellany of variedappeals to employees to consider the seriousness of thestep they were apparently about to take. Some of theseappeals are plainlylegitimate appealsto employeesdevoid of threats. I find, however, that both Becker andHuddlestonwent beyondlegitimatepersuasion andengaged inthreats of reprisalsas a consequenceof strikeaction inthe following respects: (1) Becker'sstatement inreplyto anemployeequestionthat the strikers could bedischarged; and (2) Huddleston's statement that strikerswould be subject to discharge if they remained out formore than 48 hours. In finding these statements to havebeenin fact made, I rely on the testimony of Smith,6The Union's March 30,1966, letter requesting recognition,without waiving its rights to recognition on the basis of theBoard's certification, requested the Company to make a count ofthe number of striking employees on the following day to dispelany doubt that the Union was the majority representative. TheCompany rejected this challengeas an unreliablegauge of thefree choice of employees in the matter At the hearing the Union,over the Company'sobjection,was allowed to introduce inevidence Charging Party's Exh. 1, identified by Smith as a list ofemployees who actually performed picket duty during the strike.It subsequently appeared that the list was actually prepared onJuly 12, 1966, apparently on the basis of the memory of Smith,57Alexander, and Scrivens whose testimony on this I findcredible.C. The Refusal to BargainItappears from the pleadings and from a writtenstipulation of all parties (Joint Exh. 1) that the Union wascertifiedonMarch 2,1966,asthebargainingrepresentative of employees in the concededly appropriateabove-mentionedunit.Following that certification theUnion, as appears from Joint Exhibits J, K, and M,request .dbargainingon March 15, 20, and 30, 1966, andtheCompany refused on March 21 and 31, 1966, as'appears from Joint Exhibits L and N. The Company'sposition was and is that the Board erred in refusing toadopt the Hearing Officer's recommendation that theelection be set aside. The Board's Decision on thisissue isthe law of the case insofar as the Examiner is concerned,seePittsburgh Plate Glass Company v. N.L.R.B.,313 U.S.146.Accordingly I find thatat all timesafterMarch 2,1966, the Union was entitled to recognition as the statutoryrepresentative of employees and that the Company byrefusing to meet with and negotiate with it engaged inunfair labor practices within the scope of Section 8(a)(5)and (1) of the Act.6The pleadings and evidence (the stipulation andattached Exhs. P and Q) establish that following theUnion's certification the Company unilaterally and withoutnotice to or consultation with the Union announced andeffectuatedchanges in wage rates and terms andconditions of employment. Incentiveand nonincentivebaserateswereincreasedand increased benefits wereannounced in the existing programsrelatingto group lifeinsurance,pensions, jury duty pay, vacations, andholidays. The Company's plea that the adjustments weremade pursuant to a practice of surveying adjustments ofother employers in the labor market area and making suchadjustments as are needed toretainand recruit employeesisnot supported by evidence other than the self-servingstatements in the announcements themselves and in anyevent does not justify its failure to notify the certifiedrepresentative and afford it the opportunity to bargain onthe matters.On the basis of the foregoing I find that the Companyhas, by refusing from and after March 21, 1966, to bargainon request with the Union as the statutory representativeof employees in the unit for which it was certified and bytaking on March 8 and March 30, 1966, unilateral actionsto effectuate changesin wagesand terms and conditions ofemployment, engaged in unfair labor practices within thescope of Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Company set forthin section III,above, occurring in connectionwith the Company'sBentley, and Scrivens at Attorney Schwarzwald's request.It alsoappears that their memories were spurred by vouchers turned inby men assigned to picket duty I am now persuaded that the listwas erroneously received in evidence It is neither a reliableindication of those who actually picketed nor would it furnish abasis for employer knowledge of the number and identity of thepickets who apparently included a number of nonemployees. 1nfinding that the Company violated its duty to bargain I do not relyon evidence as to the number of pickets,strikers,or nonworkersbut solely on the admitted refusal to bargain in the face of thecertification 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYIn view of the findings set forth above to the effect thatthe Company has engaged in certain unfair labor practicesaffecting commerce, I shall recommend that it be requiredto cease and desist therefrom and take such affirmativeaction as appears necessary and appropriate to effectuatethe policies of the Act. Such affirmative action includesrecognition of and bargaining with the Union as exclusiverepresentative of employees in the appropriate unit andthe posting of notices.On the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the purview of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the purviewof Section 2(5) of the Act.3.By maintaining in effect no-solicitation rules whichprohibit solicitation on behalf of labor organizations duringemployee nonworktime or which are specifically anddiscriminatorily directed against solicitation on behalf oflabor organizations, the Company has engaged in unfairlabor practices defined in Section 8(a)(1) of the Act.4.By threatening employees with reprisals in the eventof their participation in lawful strike activity, the Companyhas engaged in unfair labor practices defined in Section8(a)(1) of the Act.5.By refusing to recognize and bargain collectivelywith the Union as the exclusive representative of itsemployees in the appropriate unit; namely,Allhourlyratedproductionandmaintenanceemployees including truckdrivers, but excluding allofficeand shipping clerical employees, studentengineers,professionalemployees,guardsandsupervisors as defined in the Act.and by unilaterally effectuating changes in wages andterms and conditions of employment, the Company hasengaged in unfair labor practices defined in Section 8(a)(5)and (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this, case, it isrecommended that the Respondent Company, Luxaire,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Maintaining in effect plant rules which prohibitsolicitation on behalf of the Union or any other labororganizationbyemployeesoncompany-owned or-controlled premises during nonworktime of employees innonwork areas.(b)Threatening employees with reprisals in the event oftheir exercise of their right to strike or engage in otherlawful concerted activities under the Act.(c)Refusing to bargain collectively with the Union asexclusive representative of employees in the above-described appropriate unit.(d)Unilaterally and without notice to or discussion withthe Union as exclusive representative of employees in theappropriate unit effectuating changes in wages, benefits,and terms and conditions of employment.(e) Interfering with, restraining, or coercing employeesin exercise of their rights under the Act in any mannersimilar to those referred to in paragraphs (a) through (d),above.2.Take the following affirmative action which appearsnecessary and appropriate to effectuate the policies of theAct:(a)Upon request, bargain collectively with the Union asthe exclusive representative of employees in the unitherein found appropriate, with respect to rates of pay,wages,hours,and other terms and conditions ofemployment and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Rescind plant rules prohibiting solicitation on behalfof the Union or other labor organizations on nonworktimeinnonwork areas of company-owned or -controlledproperty.(c)Post at its plant in Elyria, Ohio, copies of theattached noticemarked "Appendix."7 Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by the Company'sauthorized representative, shall be posted by the Companyimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Company to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 8, in writing,within 20 days from the receiof this Decision, what stepshave been taken to comply here ith.87 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "8 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT maintain plant rules which prohibitemployees from soliciting on behalf of the UnitedSteelworkers of America,AFL-CIO,on any otherlabor organization on nonworktime in nonwork areas.WE WILL NOT threaten employees with loss ofbenefits in reprisal for their participation in lawfulstrikes or other concerted activity under the Act.WE WILL NOT refuse to bargain collectively with theabove-namedlabororganizationasexclusiverepresentativeofemployees in the followingappropriate unit: LUXAIRE, INC.All hourly rated production and maintenanceemployees of the Elyria, Ohio, plant,includingtruckdrivers, but excluding office and shippingclericalemployees,studentengineers,professional employees,guards and supervisorsas defined in the Act.WE WILL NOT,by maintaining plant rules or bythreats as above or in any like or related manner,interfere with,restrain,or coerce employees in theexercise of their rights under the Act to form, join, orassisttheabove-named or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing,and to engagein other concerted activities for their mutual aid orprotection.WE WILL, upon request, bargain collectively withthe United Steelworkers of America, AFL-CIO, and,59ifan understanding is reached, embody suchunderstanding in a signed agreement.LUXAIRE, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, theymay communicatedirectlywith the Board's Regional Office, 720 BulkleyBuilding, 1501 Euclid Avenue, Cleveland, Ohio 44115,Telephone 621-4465, Extension 42.